—Appeal from a judgment of the Supreme Court (Teresi, J.), entered March 2, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the State Board of Parole denying petitioner’s request for parole release.
Petitioner, an inmate serving a prison term of 5 to 15 years as a result of his conviction of attempted murder in the second degree, commenced this proceeding challenging the determination denying his request for parole release. The Attorney General has advised this Court that petitioner reappeared before the State Board of Parole on September 14, 1999 and his request for parole was again denied. Given petitioner’s subsequent appearance before the Board, the instant matter is moot and must be dismissed (see, Matter of Keating v New York State Div. of Parole, 252 AD2d 635).
Cardona, P. J., Mikoll, Mercure, Crew III and Peters, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.